Chesapeake Bay Foundation, Inc., et al. v. CREG Westport, LLC, et al.
No. 1063, September Term 2020. Opinion by Wells, J.


ADMINISTRATIVE LAW – EXHAUSTION OF REMEDIES
When a legislature provides an administrative remedy as the exclusive or primary means
by which an aggrieved party may challenge a government action, the doctrine of
administrative exhaustion requires the aggrieved party exhaust the prescribed process of
administrative remedies before invoking the jurisdiction of the courts.


ADMINISTRATIVE LAW– FINALITY OF ADMINISTRATIVE REVIEW
An agency order is not final when it is contemplated that there is more for the agency to
do. Therefore, to be “final,” the order or decision must dispose of the case by deciding all
questions of law and fact and leave nothing further for the administrative body to decide.


ADMINISTRATIVE LAW – FOREST CONSERVATION PLANS
Forest Conservation Plans are but one component of the administrative approval process,
the approval of which does not allow for a separate, statutorily authorized mechanism of
review subject to exhaustion.


ADMINISTRATIVE LAW – FOREST CONSERVATION PLANS
Harford County’s approval of a Forest Conservation Plan leaves “more for the agency to
do.” The administrative process is not final until the county approves either a preliminary
site plan or a final plan so that construction of the designated site may begin.
Circuit Court for Harford County
Case No. C-12-CV-20-0022
                                                                                                  REPORTED
                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                      No. 1063

                                                                                             September Term, 2020

                                                                                   ______________________________________

                                                                                   CHESAPEAKE BAY FOUNDATION, INC.,
                                                                                                  ET AL.
                                                                                                       v.

                                                                                      CREG WESTPORT I, LLC, ET AL.

                                                                                   _____________________________________

                                                                                        Shaw Geter,
                                                                                        Wells,
                                                                                        Ripken,
                                                                                                        JJ.

                                                                                   ______________________________________

                                                                                              Opinion by Wells, J.
                                                                                   ______________________________________
                                                                                        Filed: September 8, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2021-09-22 09:03-04:00




Suzanne C. Johnson, Clerk
       Appellees, CREG Westport I, LLC, et al., sought to develop several parcels of land

located in Harford County into a multi-use business park. As mandated by the county’s

development process, appellees submitted a Forest Conservation Plan (“FCP”), which the

county approved. Appellants, Chesapeake Bay Foundation and several local residents,

sought judicial review of the FCP in the Circuit Court for Harford County. Appellees

moved to dismiss, arguing that approval of an FCP is not a final decision of the county’s

zoning department. The circuit court agreed and dismissed the complaint. Appellants filed

a timely appeal. Satisfied that the circuit court did not commit error, we affirm.

                                     BACKGROUND

       CREG Westport I and Harford Investors, LLP (hereafter “the developers”) sought

Harford County’s approval of their plan to develop a mixed-use business park bordered by

Interstate 95 and Edgewood and Abingdon Roads in Harford County. The completed

project, to be called the Abingdon Business Park, would have retail venues, restaurants, a

hotel, and warehouses.

       The site, also known as Abingdon Woods, is zoned Commercial-Industrial. It is

composed of multiple parcels and covers over 300 acres of forested land, including non-

tidal wetlands. Because the land is mostly forested, it is subject to the Harford County

Forest and Tree Conservation Plan Regulations and to a Forest Stand Delineation as found

in the Maryland Code (2012 Repl. Vol., 2016 Supp.), Natural Resources Article (“NR”) §

5-1605 and the Harford County Code (hereafter, “County Code”) § 267-37. As they were

required to do, the developers submitted an FCP, outlining the specific strategies the

developers would take to retain, protect, and reforest the site, consistent with the provisions
of the 1991 Maryland Forest Conservation Act. See NR §§ 5–1603(a), 5–1604, and 5–

1605.

        The Director of the Harford County Department of Planning and Zoning (hereafter,

“the Department”) approved the FCP on December 9, 2019. A month later, January 8,

2020, the Chesapeake Bay Foundation and several local homeowners (hereafter,

collectively referred to as “the Foundation”) petitioned for judicial review of the FCP. The

developers moved to dismiss, arguing that the FCP was not a final decision of the

Department. The Circuit Court for Harford County set the matter for a hearing on August

19, 2020.

        In the meantime, and prior to the August 19 hearing, the developers submitted a

preliminary plan application to the Department, which, among other things, sought to

consolidate several of the parcels and create a public road. The Department approved the

preliminary plan on January 17, 2020. And, the developers submitted a site plan for three

lots, specifying what buildings were to be constructed and the specific uses for each lot.

The Department approved Lot 1 on February 19, 2020 and subsequently approved Lots 2

and 3 five days later, February 24, 2020. These approvals allowed the developers to begin

construction of the business park.

        The hearing on the motion to dismiss was held as scheduled on August 19, 2020,

after which the court took the case under advisement. On November 22, 2020, the court

issued a memorandum opinion and order that sided with the developers, concluding that

the FCP was “not a final decision of the Department [of Planning and Zoning] . . . . .”

Further, the court found that,

                                             2
                many plans, in addition to the Forest Conservation Plan, make up the
         components of the Preliminary and Site Plans. To permit judicial review of
         the Forest Conservation Plan would permit piecemeal review of each
         decision reached by each agency involved in the application process, and
         would be contrary to the intent of Maryland Rule 7-201 and section 709 of
         the Harford County Charter.

Finally, the court noted that the Foundation could appeal the “overall development plan.”

         Significantly, the Foundation chose not to challenge either the Department’s

approval of the preliminary plan or the approval of the site development plan. Instead, the

Foundation appealed from the circuit court’s dismissal of the petition for judicial review.

         Now, before this Court, the Foundation poses two questions which we have distilled

into one: Did the circuit court properly dismiss the Foundation’s petition for judicial

review of the FCP because it was not a final action of the Department?1 Additional facts

will be discussed later in the opinion.

                                    STANDARD OF REVIEW

         Whether the circuit court erred when it granted the developers’ motion to dismiss is

a question of law, which we review de novo. Greater Towson Council of Cmty. Ass'ns v.

DMS Dev., LLC, 234 Md. App. 388, 408 (2017). In reviewing the complaint, we must

“presume the truth of all well-pleaded facts in the complaint, along with any reasonable

inferences derived therefrom.” “Dismissal is proper only if the facts and allegations, so



1
    The Foundation’s verbatim questions are:
         1. Whether the approval of a Forest Conservation plan is a final agency action
            subject to review by the Circuit Court?

         2.   Whether the Circuit Court erred in dismissing the petition for judicial review of
              the Forest Conservation Plan?
                                                3
viewed, would nevertheless fail to afford plaintiff relief if proven.” Higgginbotham v.

Public Service Com’n of Maryland, 171 Md. App. 254, 264 (2006). Additionally, “[t]his

Court will affirm the circuit court’s judgment ‘on any ground adequately shown by the

record, even one upon which the circuit court has not relied or one that the parties have not

raised.’” D.L. v. Sheppard Pratt Health System, Inc., 465 Md. 339, 350 (2019) (quoting

Sutton v. FedFirst Fin. Corp., 226 Md. App. 46, 74 (2015) (citations omitted), cert. denied,

Sutton v. FedFirst Fin., 446 Md. 293 (2016)).

                                        ANALYSIS

       Both parties agree that the so-called rules of “exhaustion” and “finality” apply in

this case. In other words, before a party seeks judicial review of an administrative agency’s

actions, they must first exhaust all statutorily prescribed administrative remedies and the

agency’s action must be its final one. See Renaissance Centro Columbia, LLC v. Broida,

421 Md. 474, 487 (2011). They disagree about whether an FCP is a final administrative

decision of the Department.

       A. Parties’ Contentions

       The Foundation contends that the Department’s approval of an FCP is a “final

agency action.” Their argument rests on the theory that because the Forest Conservation

Act and the Harford County Code “prioritizes retention of ‘[c]contiguous forest that

connect the largest undeveloped or most vegetated tracts of land within and adjacent to the

site,’” the Director’s decision on whether an applicant’s FCP “application is ‘complete and

approved,’” ends the administrative process, at least as far as forest retention is concerned.

See NR § 5-1607(c)(ii); County Code § 267-39(C)(2).

                                              4
       In the Foundation’s opinion, the Department’s approval of an FCP is immediately

appealable under County Code § 268-28, because it is a stand-alone administrative “action,

ripe for judicial review, and not simply an interlocutory order.” Specifically, County Code

§ 268-28(A) permits a “[a]ny interested person whose property is affected by any decision

of the Director of Planning and Zoning, …within 30 calendar days after the filing of such

decision, appeal to the Circuit Court for Harford County.” Further, the Foundation argues,

that if the Forest Conservation Act mandates state-wide compliance, then there must be

some means of appealing a county’s decision to approve an FCP, even if an FCP is part of

an overall development plan.

       In setting out their argument, the developers focus on that last point. They insist

than an FCP is but one

              component of the final development approval process. The FCP is a
       condition precedent to the issuance of a site plan approval and preliminary
       plan approval, similar to a storm water management concept plan, a traffic
       impact analysis, a landscaping/light/buffer plan, and everything else that is
       listed on the site plan application and checklist and preliminary plan
       application and checklist.

The developers assert that the administrative development process is neither exhausted nor

final until the Department issues “a preliminary plan approval letter and/or site plan

approval letter.” In fact, the developers point out that simply because the Department

approved the FCP in December 2019, that did not mean that the developers could

immediately begin construction. They had to wait until the Department approved the

preliminary plan, which was done on January 17, 2020 and the site plans submitted for




                                            5
three separate lots were approved in February 2020.2 The developers insist that to allow

judicial review of an FCP separately from the preliminary or site plans would have required

the circuit court to insert itself in the middle of the administrative process, violating the

rules of exhaustion and finality. Therefore, according to the developers, the circuit court

correctly dismissed the Foundation’s petition for judicial review.

         B. Exhaustion of Administrative Remedies

         “When a legislature provides an administrative remedy as the exclusive or primary

means by which an aggrieved party may challenge a government action, the doctrine of

administrative exhaustion requires the aggrieved party to exhaust the prescribed process of

administrative remedies before seeking ‘any other remedy or invok[ing] the ordinary

jurisdiction of the courts.’” Priester v. Baltimore County, Maryland, 232 Md. App. 178,

193 (2017) (quoting Soley v. State Comm'n on Human Relations, 277 Md. 521, 526 (1976)).

Soley explained that the exhaustion rule is based, in part, on the “discretionary nature” of

agency decisions and the “expertise” that “the agency can bring to bear in sifting the

information presented.” Id.



2
    At the hearing on the motions, without objection, counsel for the developers explained:

                 [COUNSEL FOR DEVELOPERS]: The Preliminary Plan approval
         allows the Owner Developer to subdivide the property. The Site Plan
         approval allows the Developer to build what it is going to build; in this case
         it is warehouses. In the case here, the Preliminary Plan approval approved
         nine lots and the Site Plan approval, there were three of them that were
         approved by the Department of Planning and Zoning allowing the
         warehouses to be built. One cannot develop property in Harford County
         without a Site Plan approval or a Preliminary Plan approval or in our case
         both. It simply cannot be done.
                                               6
       Indeed, the United States Supreme Court has emphasized that administrative

exhaustion acts as a brake on judicial interference in the administrative process. “[T]he

rule requiring exhaustion of administrative remedies, is concerned with promoting proper

relationships between the courts and administrative agencies charged with particular

regulatory duties.” United States v. Western Pac. R.R. Co., 352 U.S. 59, 63–64 (1956).

“‘Exhaustion’ applies where a claim is cognizable in the first instance by an administrative

agency alone; judicial interference is withheld until the administrative process has run its

course.” Long Green Valley Ass’n v. Bellevale Farms, Inc., 205 Md. App. 636, 690 (2012)

(quoting Western Pac. R.R., 352 U.S. at 64).

       C. “Finality” in the Administrative Process

       The Court of Appeals has explained that “an agency order is not final when it is

contemplated that there is more for the agency to do.” Kim v. Comptroller, 350 Md. 527,

533–34 (1998) (citations omitted). So, “[t]o be ‘final,’ the order or decision must dispose

of the case by deciding all questions of law and fact and leave nothing further for the

administrative body to decide.” Willis v. Montgomery Cnty., 415 Md. 523, 534 (2010)

(citations omitted); see also Arnold Rochvarg, Principles and Practice of Maryland

Administrative Law 190 (2011) (“The action of an administrative agency is final if it

determines or concludes the rights of the parties, or if it denies the parties means of further

prosecuting or defining their rights and interests in the subject matter in proceedings before

the agency, thus leaving nothing further for the agency to do.”).

       It has been said that exhaustion and finality “overlap” to the extent that “a party

must exhaust the administrative remedy and obtain a final administrative decision …

                                              7
before resorting to the courts.” Laurel Racing Ass’n, Inc. v. Video Lottery Facility Location

Comm’n, 409 Md. 445, 460 (2009).

       The Court of Appeals explained that the purpose of the finality rule is

               to avoid piecemeal actions in the circuit court seeking fragmented
       advisory opinions with respect to partial or intermediate agency decisions.
       Not only would a contrary rule create the real prospect of unnecessary
       litigation, as a party choosing to seek review of an unfavorable interlocutory
       order might well, if the party waited to the end, be satisfied with the final
       administrative decision, but the wholesale exercise of judicial authority over
       intermediate and partial decisions could raise serious separation of powers
       concerns.

Driggs Corp. v. Maryland Aviation Admin., 348 Md. 389, 407–08 (1998); see also Priester,

232 Md. App. at 194 (“The rule of finality limits judicial intervention during the

administrative process to promote the efficiency that the legislature attempted to achieve

through the administrative process, and relieves courts of the need “to decide issues which

perhaps would never arise if the prescribed administrative remedies were followed.”)

(quoting Soley, 277 Md. at 526).

       D. The Harford County Zoning Approval Process

       With these principles in mind, we look to the county’s zoning process to determine

when exhaustion and finality arise regarding an FCP. We first determine whether there is

a prescribed method of challenging the Department’s approval of an FCP. To do this, we

look at Harford County’s site plan approval process.

       From our review of the record, Harford County has a comprehensive process for

regulating development. The process for approval of a preliminary or a site plan, (either

of which allows the owner-developer to start construction), begins with the owner-


                                             8
developer filling out a “site plan application.”     The plan must be submitted to the

Department for review by all necessary county agencies.             County Code § 267-3.

Subdivision of more than five residential lots and development of institutional and

commercial sites must be reviewed by the Development Advisory Committee (DAC).

County Code § 268-19.         The DAC advises the director of planning about major

subdivisions and large-scale developments. Id. The DAC is composed of representatives

of county, state, federal, and utility agencies. Each county agency represented on the DAC

provides oral or written comment expressing that agency’s recommendation or opinion

regarding each development plan under review by the committee. Id. 3 The DAC meeting

is also a forum for the public to address issues and comment, with adequate notice being

given to the public by conspicuously posting a sign near the property as well placing a




      3
          The DAC includes, but is not limited to, the following:

               Board of Education
               Army Corps of Engineers/Maryland Department of the Environment
               Department of Parks and Recreation
               Department of Planning and Zoning
               Department of Public Works
               Fire and Ambulance Chiefs Association
               Health Department
               Maryland Forest, Park, and Wildlife Service
               Public Utility Companies
               Soil Conservation District
               State Highway Administration.


See www.harfordcountymd.gov/959/Development-AdvisoryCommittee.
https://bit.ly/33xA1XS. (Last visited 5/20/21.)
                                              9
notice in two newspapers of general circulation in the county. County Code § 268-19(4)

and (5).

       As part of the site plan application, a developer must submit an FCP, among several

other requirements, such as, site plans, a landscaping/lighting/buffer plan, a storm water

management concept, and a traffic impact analysis “to ensure acceptance of the plan for

processing.” As previously discussed, an FCP is required by County Code § 267-37 and

NR § 5-1605.

       After reviewing the County Code and the relevant statutory authorities we have not

discovered a means by which an FCP may be administratively reviewed, except in the

context of the approval of an overall development plan. For example, County Code § 267-

37(D) indicates that the FCP should be viewed as part of the Department’s approval of a

preliminary plan or a site plan.

              The Department’s review of a forest conservation plan shall be
       concurrent with the review of the subdivision plan, grading permit
       application or building permit application associated with the project.

(Emphasis supplied). Additionally, we note that NR § 5-1608(a) has an almost identical

provision:

              Concurrent review. The review of the forest conservation plan
       shall be concurrent with the review process of the State or local
       authority for the subdivision plan, or the grading or sediment control
       permit, whichever may be submitted first.

(Emphasis supplied). From our review of the relevant statutory authority, there does not

appear to be a statutorily derived means of obtaining judicial review of an FCP as an

“independent” or “stand alone” agency decision as the Foundation insists. Instead, what


                                           10
we take from County Code § 267-37(D) and NR § 5-1608(a) that the Department’s

approval of an FCP is but one component of the entire zoning process and is subject to the

county’s review of the entire subdivision plan.

       But the Foundation insists that the authority to request judicial review of the

approved FCP lies under County Code Article IV, “Concept Plans, Preliminary

Subdivision Plans and/or Site Plans,” section 268-28A, which, in pertinent part, states that,

              [a]ny interested person whose property is [a]ffected by any decision
       of the Director of Planning, may within 30 calendar days after the filing of
       such decision, appeal to the Circuit Court for Harford County.

We note, however, that the Harford County Charter, Article VII, Planning and Zoning,

section 709 clarifies the County Code:

              Any person aggrieved by any final decision in a zoning case shall
       have the right to appeal that decision to the Circuit Court for Harford
       County and shall have the further right of appeal to the Court of Appeals of
       Maryland. The words “person aggrieved” shall be liberally construed to
       substantially broaden that class of persons and shall be interpreted to
       effectuate the general purposes of this Article.

(Emphasis supplied.) The County’s charter specifies that only a final decision, not simply

“any decision” made in a zoning case, is appealable to the circuit court. We read these

county provisions much like statutes, so that they make sense within the county’s overall

development scheme. “We do not read a statutory provision in isolation. Instead, we

consider its purpose, goal, and context as a whole.” Bartenfelder v. Bartenfelder, 248 Md.

App. 213, 235 (2020), cert denied, 472 Md. 5 (2021) (citing Papillo v. Pockets, Inc., 119

Md. App. 78, 83-84 (1997). Examining the context of the statute includes construing




                                             11
provisions within the same section harmoniously, if possible. George Wasserman & Janice

Wasserman Goldsten Family LLC v. Kay, 197 Md. App. 586, 628 (2011).

       The Court of Appeals has said that a county’s charter is its “constitution.” In this

sense, to rephrase the popular saying, the charter is the “supreme law of the county.” Bd.

of Sup’rs. of Elections of Anne Arundel County v. Smallwood, 327 Md. 220, 237 (1992)

(“This Court has ‘repeatedly explained that a county charter is equivalent to a

constitution.’”); Save Our Streets v. Mitchell, 357 Md. 237, 248-49 (2000). “A charter is

thus a permanent document intended to provide a broad organizational framework

establishing the form and structure of government in pursuance of which the political

subdivision is to be governed and local laws enacted. It is the organic, the fundamental

law....” Cheeks v. Cedlair Corp., 287 Md. 595, 607 (1980).

       Consistent with our obligation to make sense of seemingly conflicting county

zoning provisions, we read the county charter and the County Code together to effectuate

the overall regulatory scheme, which in this case involves county approval of commercial

construction. We give greater weight to the county’s charter as the authorizing authority

for when appeals may be filed in zoning cases. See Smallwood, 327 Md. at 237; Mitchell,

357 Md. at 248-49. The charter makes clear that only “final” decisions of the Department

may be the subject of judicial review in the circuit court.

       We conclude that there is not a separate right to seek judicial review of an approved

FCP any more than there is a seperate right to seek a separate review of any other

component of a zoning site plan. Indeed, from our review of the Harford County zoning

approval process we think that the developers were accurate when, at oral argument, they

                                             12
referred to the FCP as part of a negotiation between the relevant agencies and the

Department. Once the FCP, like other “negotiations” the DAC (and ultimately the

Department) considers, is approved it then becomes an essential term of the contract

between the developers and the county. That contract is a preliminary plan or a site plan.

In this case, the developer had to obtain both. And only with a preliminary plan or a site

plan may the developer begin construction.

       So while the Foundation argues that the county’s approval of an FCP “marks the

end of the [c]ounty’s decision-making process with regard to the removal, retention, and

replacing of forested area associated with the development,” we agree that approval of an

FCP indeed ends that part of the approval process. But we disagree that simply because

that part of the process ends, a party then has a right to seek judicial review, particularly

where none is statutorily permitted.

       The Court of Appeals has explained that “in order for an administrative agency’s

action properly to be before this Court (or any court) for judicial review, there generally

must be a legislative grant of the right to seek judicial review.” Appleton v. Cecil County,

404 Md. 92, 98–99 (2008) (quoting Harvey v. Marshall, 389 Md. 243, 273 (2005)).

Maryland Rule 7–201(a) regulates an action to review an order or action of an

administrative agency “where judicial review is authorized by statute ....” See Bucktail,

LLC v. County Council of Talbot County, 352 Md. 530, 541 (1999) (noting that Maryland

Rules 7–201 and 7–202 do “not grant a right of judicial review, and ... [are] inapplicable

where judicial review is not authorized by statute”). We conclude that the Department’s



                                             13
approval of an FCP is but one stage of the development process for which there is no

separate mechanism of administrative review subject to exhaustion.

       Turning specifically to the issue of finality, we conclude that the Department’s

approval of an FCP does not end the administrative process. Kim, 350 Md. at 533–34.

After reviewing Harford County’s zoning policies and the comprehensive process that the

county has established to approve large-scale commercial development such as the

Abingdon Business Park, we determine that preliminary plan approval, or site plan

approval, are “final” actions of the Department which only then trigger judicial review of

any of the components of the approved plans under County Charter § 709 and County Code

§ 268-28.4 The mere approval of the FCP during the process leaves “more for the agency

to do,” such as assessing the impact that the development will have on local traffic, storm

water management, surveys and the creation of plats, public hearings, etc. The goal, and

therefore the final stage in the process, is for the developer to commence construction. That

may only occur after the site plan is ultimately approved.5 Consequently, to allow judicial

review of an FCP in the middle of the zoning approval process would amount to the type

of “piecemeal” consideration of administrative decisions which the Court of Appeals has

strongly disfavored. Driggs Corp., 348 Md. at 407–08.




       4
         Additionally, we note that the record shows that the Abingdon Business Park is in
the center of the county’s “development envelope.” In other words, the site is within the
area that the county has specifically designated for commercial development.
       5
         See https://www.harfordcountymd.gov/Faq.aspx?QID=488.
https://bit.ly/3eJ4Pvk. Last visited May14, 2021.
                                             14
       We hold that the circuit court properly determined that the Department’s approval

of an FCP is not a final administrative act. Therefore, the circuit court properly dismissed

the complaint, as the Foundation’s allegations do not afford them a legal basis for relief.

See Sheppard Pratt Health System, Inc., 465 Md. at 350.

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR HARFORD COUNTY AFFIRMED.
                                          APPELLANT TO PAY THE COSTS.




                                            15
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/cosa/1063s20cn.pdf